China Baicaotang Medicine Limited Unaudited Pro Forma Condensed Combined Financial Statements (Stated in US dollars) China Baicaotang Medicine Limited Unaudited Pro Forma Condensed Combined Financial Statements Index to Unaudited Pro Forma Condensed Combined Financial Statements Pages Introduction to Unaudited Pro Forma Condensed Combined Financial Statements 1 Unaudited Pro Forma Condensed Combined Balance Sheet 2 - 3 Unaudited Pro Forma Condensed Combined Statements of Income and Comprehensive Income 4 - 5 Notes to Unaudited Pro Forma Condensed Combined Financial Statements 6 - 7 China Baicaotang Medicine Limited Unaudited Pro Forma Condensed Combined Financial Statements Introduction to Unaudited Pro Forma Condensed Combined Financial Statements The following unaudited pro forma condensed combined financial statements are presented to illustrate the estimated effects of the acquisition of China Baicaotang Medicine Limited, (the “Company”) by Ingenious Paragon Global Limited (“Ingenious”) (the “Exchange Transaction”). The unaudited pro forma condensed combined financial statements were prepared using the historical financial statements of the Company and historical consolidated financial statements of Ingenious. Please note that the unaudited pro forma condensed combined financial statements should be read in conjunction with the historical financial statements of the Company and historical consolidated financial statements of Ingenious, respectively.The Company’s financial information can be found in the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2009 and quarterly report on Form 10-Q for the three and six months ended September 30, 2009. The financial information of Ingenious is filed together with this Pro Forma Condensed Combined Financial Statements on this Form 8-K. The unaudited pro forma condensed combined balance sheet as of September 30, 2009 combines the unaudited condensed balance sheet of the Company as of September 30, 2009 and the unaudited condensed consolidated balance sheet of Ingenious as of September 30, 2009 and assumes that the Exchange Transaction was consummated on September 30, 2009. The unaudited pro forma condensed combined statements of income and comprehensive income for the year ended December 31, 2008 and for the nine months ended September 30, 2009 assume that the Exchange Transaction was consummated on January 1, 2008.The unaudited pro forma condensed combined statement of income and comprehensive income for the year ended December 31, 2008 combines the audited statement of income and comprehensive income of the Company for the year ended March 31, 2009 and the audited consolidated statement of income and comprehensive income of Ingenious for the year ended December 31, 2008.The unaudited pro forma condensed combined statement of income and comprehensive income for the nine months ended September 30, 2009 combines the unaudited condensed statement of income and comprehensive income of the Company for the six months ended September 30, 2009 and the unaudited condensed consolidated statement of income and comprehensive income Ingenious for the nine months ended September 30, 2009. The information presented in the unaudited pro forma condensed combined financial statements does not purport to represent what our financial position or results of operations would have been had the Exchange Transaction occurred as of the dates indicated, nor is it indicative of our future financial position or results of operations for any period. You should not rely on this information as being indicative of the historical results that would have been achieved had the companies always been combined or the future results that the combined company will experience after the Exchange Transaction. The unaudited pro forma adjustments are based upon available information and certain assumptions that we believe are reasonable under the circumstances. 1 China Baicaotang Medicine Limited Unaudited Pro Forma Condensed Combined Balance Sheet As of September 30, 2009 (Stated in US Dollars) The Company Ingenious As of September 30, As of September 30, Pro Forma Pro Forma 2009 2009 Adjustments Combined ASSETS Current assets Cash and cash equivalents $ 23,194 $ 12,572,912 $ 5,080,860 (b) $ 17,676,966 Restricted cash - 3,227,300 - 3,227,300 Trade receivables, net - 26,219,135 - 26,219,135 Amount due form related companies - 4,350,763 - 4,350,763 Other receivables, prepayments and deposits - 3,114,088 - 3,114,088 Inventories - 9,890,298 - 9,890,298 Deferred taxes - 60,164 - 60,164 Total current assets 23,194 59,434,660 5,080,860 64,538,714 Goodwill - 107,968 - 107,968 Other intangible asset - 697,454 - 697,454 Property, plant and equipment, net - 12,241,489 - 12,241,489 Land use rights - 15,412,073 - 15,412,073 Deposit for acquisition of property, plant and equipment - 277,231 - 277,231 Deferred taxes - 686,257 - 686,257 TOTAL ASSETS $ 23,194 $ 88,857,132 $ 5,080,860 $ 93,961,186 2 China Baicaotang Medicine Limited Unaudited Pro Forma Condensed Combined Balance Sheet As of September 30, 2009 (Stated in US Dollars) The Company Ingenious As of September 30, As of September 30, Pro Forma Pro Forma 2009 2009 Adjustments Combined LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Current liabilities Trade payables $ 500 $ 19,309,515 $ - $ 19,310,015 Bills payable - 4,125,962 - 4,125,962 Other payables and accrued expenses - 5,158,341 - 5,158,341 Amount due to directors - 712,803 - 712,803 Amount due to related companies - 43,738 - 43,738 Income tax payable - 657,106 - 657,106 Secured bank loans - 9,310,427 - 9,310,427 Other loans - 1,639,650 - 1,639,650 Retirement benefits costs - 65,218 - 65,218 Total current liabilities 500 41,022,760 - 41,023,260 Secured long-term bank loans - 3,643,118 - 3,643,118 Retirement benefits costs - 206,876 - 206,876 TOTAL LIABILITIES 500 44,872,754 - 44,873,254 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Common stock : par value $1 per share Authorized 50,000 shares and 50,000 share issued and outstanding - 50,000 (50,000 ) (a) - Common stock : par value $0.001 per share 32,000 (a) Authorized 100,000,000 shares and 2,489 (b) 5,500,000 shares issued and outstanding 5,500 - (2,900 ) (c) 37,089 18,000 (a) 5,078,371 (b) 2,900 (c) Additional paid-in capital 59,500 9,578,632 (42,306 ) (d) 14,695,097 Statutory and other reserves - 1,431,174 1,431,174 Accumulated other comprehensive income - 2,078,091 2,078,091 (Accumulated deficit)/Retained earnings (42,306 ) 30,846,481 42,306 (d) 30,846,481 TOTAL STOCKHOLDERS’ EQUITY 22,694 43,984,378 5,080,860 49,087,932 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 23,194 $ 88,857,132 $ 5,080,860 $ 93,961,186 3 China Baicaotang Medicine Limited Unaudited Pro Forma Condensed Combined Statements of Income and Comprehensive Income Year ended December 31, 2008 (Stated in US Dollars) The Company Ingenious Year ended Year ended March 31, December 31, Pro Forma Pro Forma 2009 2008 Adjustments Combined Sales $ - $ 108,991,329 $ - $ 108,991,329 Cost of sales - 79,361,987 - 79,361,987 Gross profit - 29,629,342 - 29,629,342 Operating expenses Administrative expenses 15,156 3,341,605 - 3,356,761 Research and development expenses - 763,995 - 763,995 Selling expenses - 2,122,153 - 2,122,153 15,156 6,227,753 - 6,242,909 (Loss)/Income before the following items and taxes (15,156 ) 23,401,589 - 23,386,433 Interest income 2 29,315 - 29,317 Other income - 143,426 - 143,426 Finance costs - (1,260,290 ) - (1,260,290 ) (Loss)/Income before income taxes (15,154 ) 22,314,040 - 22,298,886 Income taxes - (5,656,878 ) - (5,656,878 ) Net (Loss)/income $ (15,154 ) $ 16,657,162 $ - $ 16,642,008 Other comprehensive income Foreign currency translation adjustments - 1,142,614 - 1,142,614 Total comprehensive (Loss)/income $ (15,154 ) $ 17,799,776 $ - $ 17,784,622 Earnings per share: basic and diluted $ - $ 333.1 $ 0.45 Weighted average number of shares outstanding: basic and diluted 5,191,781 50,000 36,781,151 4 China Baicaotang Medicine Limited Unaudited Pro Forma Condensed Combined Statement of Income and Comprehensive Income Nine months ended September 30, 2009 (Stated in US Dollars) The Company Ingenious For the six For the nine months ended months ended September 30, September 30, Pro Forma Pro Forma 2009 2009 Adjustments Combined Sales $ - $ 99,473,445 $ - $ 99,473,445 Cost of sales - 72,944,350 - 72,944,350 Gross profit - 26,529,095 - 26,529,095 Operating expenses Administrative expenses 6,222 2,807,799 - 2,814,021 Research and development expenses - 52,969 - 52,969 Selling expenses - 2,577,153 - 2,577,153 Total operating expenses 6,222 5,437,921 - 5,444,143 (Loss)/Income from operations (6,222 ) 21,091,174 - 21,084,952 Interest income - 65,902 - 65,902 Other income - 70,754 - 70,754 Other expenses - (11,990 ) - (11,990 ) Finance costs - (1,090,930 ) - (1,090,930 ) (Loss)/Income before income taxes (6,222 ) 20,124,910 - 20,118,688 Income taxes - (4,748,741 ) - (4,748,741 ) Net (Loss)/income $ (6,222 ) $ 15,376,169 $ - $ 15,369,947 Other comprehensive income Foreign currency translation adjustments - 25,143 - 25,143 Total comprehensive (Loss)/ income $ (6,222 ) $ 15,401,312 $ - $ 15,395,090 Earnings per share: basic and diluted $ - $ 307.5 $ 0.41 Weighted average number of shares outstanding: basic and diluted 5,500,000 50,000 37,089,370 5 China Baicaotang Medicine Limited Notes to Unaudited Pro Forma Condensed Combined Financial Statements (Stated in US Dollars) 1.Basis of presentation On December 23, 2009, the Company entered into a Share Exchange Agreement with the shareholders of Ingenious to acquire their 100% of the issued and outstanding common shares in Ingenious by issuance of 32,000,000 shares of the Company’s common stock, par value $0.001 per share (the “Exchange Transaction”). Following the completion of the Exchange Transaction, 2,900,000 shares of the Company’s common stock of $0.001 each, which are held by a Company’s shareholder, Lisa Lopomo, will be cancelled. Pursuant to a Subscription Agreement entered between the Company and certain investors dated October 23, 2009, all parties agreed to complete a private placement of approximately 632.3 investment units, of which each unit consisting of (i) 3,937 shares of Common Stock and (ii) a five-year warrant to purchase 1,968 shares of the Common Stock, at a total consideration of an aggregate amount of The Exchange Transaction is deemed to be a reverse acquisition. In accordance with the Accounting and Financial Reporting Interpretations and Guidance prepared by the staff of the U.S. Securities and Exchange Commission, the Company (the legal acquirer) is considered the accounting acquiree and Ingenious (the legal acquiree) is considered the accounting acquirer. The financial statements of the combined entity will in substance be those of Ingenious, with the assets and liabilities, and revenues and expenses, of the Company being included effective from the date of consummation of the Exchange Transaction.
